
	

113 HR 5523 IH: Employee Benefits Protection Act of 2014
U.S. House of Representatives
2014-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5523
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2014
			Ms. Slaughter (for herself and Mr. Jones) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Employee Retirement Income Security Act of 1974 and the National Labor Relations Act
			 to protect the health benefits of retirees, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Employee Benefits Protection Act of 2014.
		2.Notification of extent to which health benefits can be modified or terminated
			(a)Inclusion in summary plan descriptionSection 102(b) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1022) is amended
			 by inserting ; in the case of a group health plan (as so defined), whether the provisions of the plan permit the
			 plan sponsor or any employer participating in the plan to unilaterally
			 modify or terminate the benefits under the plan with respect to employees,
			 retired employees, and beneficiaries, and when and to what extent benefits
			 under the plan are fully vested with respect to employees, retired
			 employees, and beneficiaries after the name and address of such issuer.
			(b)Presumption that retired employee health benefits cannot be modified or terminatedSection 502 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1132) is amended by
			 adding at the end the following new subsection:
				
					(n)In the case of a suit brought under this title by a participant or beneficiary relating to benefits
			 of a retired employee or the dependents of a retired employee under a
			 group health plan (as defined in section 733(a)(1)), the presumption for
			 purposes of such suit shall be that as of the date an employee retires or
			 completes 20 years of service with the employer, benefits available under
			 the plan during retirement of the employee are fully vested and cannot be
			 modified or terminated for the life of the employee or, if longer, the
			 life of the employee's spouse. This presumption can be overcome only upon
			 a showing, by clear and convincing evidence, that the terms of the group
			 health plan allow for a modification or termination of benefits available
			 under the plan and that the employee, prior to becoming a participant in
			 the plan, was made aware, in clear and unambiguous terms, that the plan
			 allowed for such modification or termination of benefits..
			3.Protection of retirees under certain collectively bargained agreementsSection 8 of the National Labor Relations Act (29 U.S.C. 158) is amended by adding at the end the
			 following:
			
				(h)It shall be an unfair labor practice for any labor organization and any employer to enter into any
			 contract or agreement, express or implied, whereby the organization and
			 employer agree to modify the terms of any previous agreement in a manner
			 that would result in a reduction or termination of retiree health
			 insurance benefits provided to an employee or a dependent of an employee
			 under the previous agreement, if such modification of the terms of the
			 previous agreement occurs after the date on which the employee retires..
		4.Comptroller General report
			(a)In generalNot later than 180 days after the date of enactment of this Act, the Comptroller General of the
			 United States shall submit to Congress a report on the strategies that
			 corporations use to avoid obligations to pay promised employee and retiree
			 benefits.
			(b)ContentsThe report under subsection (a) shall include a discussion of—
				(1)the use of spin-offs, mergers, subsidiaries, bankruptcies, asset sales, and other strategies to
			 avoid obligations to pay promised employee and retiree benefits;
				(2)the impact of such avoidance on the financial, physical, and mental well-being of employees and
			 retirees;
				(3)the impact on Federal and State budgets when employers terminate or reduce the benefits of
			 employees and retirees, including the costs that are incurred when
			 employees and retirees seek assistance from Federal and State government
			 programs and services as a result of the termination or reduction of their
			 employment-related benefits; and
				(4)recommendations to prevent corporations from evading contractual obligations to pay employee and
			 retiree benefits.
				
